Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 13-BG-52

                       IN RE SANDY CHANG, RESPONDENT.

                        A Suspended Member of the Bar
                  Of the District of Columbia Court of Appeals
                         (Bar Registration No. 989203)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                            (BDN-052-12 & 156-12)

(Submitted November 26, 2013                          Decided January 23, 2014)

      Bernard J. DiMuro, for respondent.

      Wallace E. Shipp, Jr., Bar Counsel, and Jennifer P. Lyman, Senior Assistant
Bar Counsel, and Joseph C. Perry, Senior Staff Attorney, filed a statement
regarding reciprocal discipline for the Office of Bar Counsel.

      Before EASTERLY, Associate Judge, and PRYOR and BELSON, Senior Judges.

      PER CURIAM: Respondent, Sandy Chang, is a member of the Bar of the

District of Columbia, having been admitted by motion on August 10, 2009. On

January 23, 2013, the District of Columbia Office of Bar Counsel notified this

court that respondent had been disciplined in multiple jurisdictions as a result of

misconduct in over twenty-one bankruptcy cases where she appeared as the

attorney of record. Respondent was suspended from practicing law for a period of
                                          2

one year before, respectively, the United States Bankruptcy Court for the Eastern

District of Virginia on November 16, 2011, and the United States District Court for

the District of Maryland on November 26, 2012. In addition, the United States

District Court for the District of Columbia imposed a one-year reciprocal

suspension in August, 2012.



       Bar Counsel now recommends that this court impose reciprocal suspension

for two years with reinstatement conditioned upon a showing of fitness. This court

temporarily suspended respondent from the practice of law in the District of

Columbia at the outset of these proceedings, beginning March 27, 2013, pending

final disposition of this proceeding. We now impose reciprocal discipline of two

years suspension from practice, with reinstatement conditioned upon a showing of

fitness.


                                          I.


      On May 6, 2011, a bankruptcy judge in the United States District Court for

the District of Maryland requested that an inquiry be conducted regarding

respondent’s representation of clients.        Other concerns arose and disciplinary

proceedings were commenced.          The Disciplinary Panel found numerous

irregularities and reported:
                                          3


             All of the Certificates of Credit Counseling filed by Ms.
             Chang were filed electronically using her login and
             password. Apparently, she provided that login and
             password to the former car salesman who made the
             alterations and entered the documents on her behalf.
             This is, however, a distinction without a difference and
             only goes to the question of mitigation of sanction. By
             authorizing an employee to utilize her login and
             password, she became personally responsible for
             whatever was filed.



The Panel also found that “as a result of [respondent’s] mismanagement of her

office and failure to supervise an employee [who] filed numerous altered

documents on her behalf, she failed both directly and indirectly in her obligations

to her clients and to the courts in which these cases were filed.” On November 26,

2012, the United States District Court for the District of Maryland suspended

respondent from practice for one year, and required respondent to file monthly

status reports of her activities, and engage the services of a mentor to supervise her

practice.



      In 2011, the Office of the United States Trustee initiated an investigation in

involving respondent’s handling of cases in the United States Bankruptcy Court for

the Eastern District of Virginia. In eight separate cases where respondent was

attorney of record, it appeared that the dates of credit counseling certificates had
                                           4

been altered, and, in a different case, a client’s signature on a petition for relief had

been forged. On November 16, 2011, pursuant to stipulation, respondent was

suspended from practice before the United States Bankruptcy Court for the Eastern

District of Virginia for one year (with other financial conditions).



      The investigation in Virginia led to the discovery of an altered credit

counseling certificate in one of respondent’s cases in the United States Bankruptcy

Court for the District of Columbia. On January 13, 2012, respondent stipulated to

misconduct in the District of Columbia and agreed to the entry of an order pursuant

to which she would relinquish her admission before the United States Bankruptcy

Court for the District of Columbia for one year. The Bankruptcy Court did not

sign the order but instead referred the matter to the Committee on Grievances of

the United States District Court for the District of Columbia, which directed

respondent to submit a formal answer. On August 9, 2012, the United States

District Court for the District of Columbia imposed a one-year reciprocal

suspension based upon respondent’s suspension in the Bankruptcy Court for the

Eastern District of Virginia, nunc pro tunc to December 17, 2011. Respondent has

failed to respond to the request of the Committee on Grievance of the United States

District Court for the District of Columbia for a formal answer and also failed to

respond to a Show Cause Order.
                                          5


      On January 23, 2013, D.C. Bar Counsel filed the suspension orders from the

above-mentioned jurisdictions in this court.       On March 27, 2013, this court

imposed temporary reciprocal discipline. We suspended respondent pending the

final disposition of this proceeding, ordered respondent to show cause why

reciprocal discipline should not be imposed, and notified respondent of the

requirements of D.C. Bar R. XI, § 14. Although respondent has submitted a

response to the Show Cause Order, she has still not filed a D.C. Bar R. XI, § 14

affidavit attesting that she has notified her clients of her suspension in the District

of Columbia. At the time these respective disciplines were imposed, respondent

failed to advise other jurisdictions of these reciprocal matters. Bar Counsel now

recommends a two year suspension from practice with reinstatement conditioned

on a showing of fitness, based upon the one year suspension from practice before

the U.S. Bankruptcy Court in Virginia to which she stipulated, and the one year

suspension by the U.S. District Court for Maryland.


                                          II.


        This court in In re Sibley, explained the principles governing our review of

reciprocal discipline matters:
                                          6

             With regard to attorney-discipline cases that come to us
             as reciprocal matters, D.C. Bar R. XI, § 11 (c) establishes
             a rebuttable presumption in favor of this court’s
             imposition of discipline identical to that imposed by the
             original disciplining jurisdiction . . . . The presumption
             applies unless the party opposing discipline (or urging
             non-identical discipline) shows, by clear and convincing
             evidence, that an exception should be made on the basis
             of one or more of the grounds set out in Rule XI,
             § 11 (c) (1)-(5) . . . . Rule XI, § 11 (c) imposes a “rigid
             standard,” as to which exceptions “should be
             rare” . . . . “[R]eciprocal discipline proceedings are not a
             forum to reargue the foreign discipline.”
In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010).


D.C. Bar R. XI, § 11 (c) provides in pertinent part:


             Reciprocal discipline shall be imposed unless the
             attorney demonstrates to the Court, by clear and
             convincing evidence, that:
             (1) The procedure elsewhere was so lacking in notice or
             opportunity to be heard as to constitute a deprivation of
             due process; or
             (2) There was such infirmity of proof establishing the
             misconduct as to give rise to the clear conviction that the
             Court could not, consistently with its duty, accept as final
             the conclusion on that subject; or
             (3) The imposition of the same discipline by the Court
             would result in grave injustice; or
             (4) The misconduct established warrants substantially
             different discipline in the District of Columbia; or
             (5) The misconduct elsewhere does not constitute
             misconduct in the District of Columbia.

D.C. Bar R. XI, § 11 (c) (1)-(5).
                                         7

Respondent opposes reciprocal discipline. She contends that the additional

discipline by this court would result in a grave injustice and that in the present

circumstances she should receive substantially less discipline than already

rendered.



      A.    Imposing a Prospective, Two Year Suspension With a
            Fitness Requirement Would Not Constitute a Grave
            Injustice.


      This court applies prospective reciprocal discipline in cases where the

attorney has failed to comply with the notice and affidavit requirements of D.C.

Bar R. XI, § 14 (g). See D.C. Bar R. XI, § 16 (c); see, e.g., In re Coates, 855 A.2d
1116, 1117 (D.C. 2004). However, there is an exception to the presumption of

reciprocal discipline if the party opposing discipline or urging non-identical

discipline shows by clear and convincing evidence that “[t]he imposition of the

same discipline by the Court would result in grave injustice.” D.C. Bar R. XI,

§ 11 (c) (3). Respondent essentially argues that she has already paid the price for

her prior acts of misconduct, and that the imposition of reciprocal discipline would

result in a grave injustice because she has sustained substantial professional and

financial losses as a result of the existing suspensions. Under the circumstances,

the purpose of the reciprocal discipline rule is served by the imposition of a two

year prospective suspension.
                                          8


      The United States Bankruptcy Court for the Eastern District of Virginia and

the United States District Court for the District of Maryland imposed stern

remedial and restitution requirements that must be met before respondent can be

readmitted to practice before those courts.1 Respondent claims that these measures

ensure that there will not be a recurrence of the issues that arose in this case. In

support of her contention respondent provided a letter written by the court-

appointed mentor supervising her practice, who noted that based on new

management practices and procedures, the firm seemed “to be well run and well

managed.”2 Respondent also argues that any discipline imposed in the District

would be unjust because of the time-lapse between disciplinary proceedings and

delays in adjudicating her readmission motion before the United States Bankruptcy

Court for the Eastern District of Virginia.

      1
         In addition to paying sanctions and restitution costs, totaling over $34,000,
respondent must take ethics and professionalism courses, file monthly reports of
her activities with the courts, engage the services of a mentor to supervise her
practice, and apply for readmission to practice law before the United States District
Court for the District of Maryland, and the United States District Court for the
District of Columbia.
      2
          The letter that respondent provides from her supervising mentor appears to
be based solely on information provided by respondent, rather than based on
independent investigation of the underlying misconduct. Importantly, the letter is
only a preliminary assessment of respondent’s practice, as the letter closes by
stating, “I think it would be a good idea for us to confer quarterly and meet in your
office at least annually until we are each comfortable with terminating my
involvement.”
                                          9


         Respondent’s arguments are insufficient to establish that the imposition of

reciprocal discipline would constitute a “grave injustice.”      First, respondent’s

foreign discipline does not satisfy the purpose of reciprocal discipline.       The

rationale behind reciprocal discipline is “to deter other attorneys from engaging in

similar misconduct, and to notify members of the public of — and protect them

from — attorney misconduct.” In re Davy, 25 A.3d 70, 73 (D.C. 2011) (citing

In re Uchendu, 812 A.2d 933, 941 (D.C. 2002)) (imposing reciprocal discipline

seven years after the original jurisdiction imposed discipline to “allow those

seeking representation in the District of Columbia to be aware of the respondent’s

prior negligence . . . . [and to] maintain the integrity of the District of Columbia

Bar”).



         Most importantly, respondent’s failure to self-disclose and cooperate with

disciplinary authorities is the primary cause of what respondent characterizes as a

grave injustice. We have held that “when the delay of judicial decision-making is

largely a result of the respondent’s own actions or inactions, such circumstances

are not sufficiently unique or compelling to mitigate discipline.” In re Davy, 25
A.3d at 73-74 (citing In re Fowler, 642 A.2d 1327, 1331 (D.C. 1994)). Just as in

In re Davy, 25 A.3d at 73, where the court found that there was no grave injustice

in imposing reciprocal discipline because the delay between disciplinary
                                          10

proceedings was respondent’s own doing, here the delay was largely caused by

respondent’s own actions or inaction.          Respondent failed to notify D.C. Bar

Counsel of her prior reprimands in 2010 and of her suspensions in 2011 and the

2012, as was her obligation under D.C. Bar R. XI, § 11 (b). Respondent has also

failed to comply with the D.C. Bar R. XI, § 14 affidavit requirement, despite

various reminders to do so by this court and Bar Counsel. Respondent’s conduct

demonstrates a consistent pattern of non-disclosure, and her failure to assist

disciplinary authorities in investigating her conduct has caused delays to herself

and her clients.    It is not a grave injustice, therefore, to apply prospective,

reciprocal discipline.



      B.     Respondent’s Conduct Does Not Warrant Substantially
             Different Discipline.


      There is a rebuttable presumption favoring identical reciprocal discipline.

See D.C. Bar R. XI, § 11 (f); In re Coates, 855 A.2d at 1117; In re Goldsborough,

654 A.2d 1285, 1287 (D.C. 1995).          Respondent invokes an exception to the

presumption, asserting that her misconduct warrants substantially different

discipline in the District of Columbia from the discipline imposed in Maryland and

Virginia. This court, in In re Salo, recently summarized the two-step inquiry to

assess the substantially different discipline exception:
                                        11



            First, we determine whether the conduct in question
            would not have resulted in the same punishment in the
            District of Columbia as it did in the disciplining
            jurisdiction. Second, if the discipline imposed here
            would be different from that of the disciplining court, we
            must decide whether the difference between the two is
            substantial.

In re Salo, 48 A.3d 174, 178 (D.C. 2012).



      Here, respondent fails to meet the first part of the inquiry, as she does not

demonstrate that her misconduct would result in a different sanction in this

jurisdiction. Respondent attempts to analogize her case to In re Cohen, 847 A.2d
1162 (D.C. 2004), and In re Carter, 887 A.2d 1 (D.C. 2005), where attorneys were

suspended no more than 180 days as a result of their failure to supervise

employees, which resulted in various types of misconduct, including

embezzlement of client funds. Respondent’s conduct, however, is not analogous to

the two cases respondent presents.



      In both cases, the court attributed the misconduct to a simple failure to

supervise, whereas here, the misconduct cannot credibly be attributed to a single

rogue employee and passive failure to supervise. See In re Cohen, 847 A.2d at

1167; In re Carter, 887 A.2d at 16, 17. In two matters where respondent was the
                                         12

attorney of record, she filed bankruptcy petitions without client consent, and in

other cases false credit counseling certificates were filed without verifying whether

the client had actually received the required counseling. Additionally, respondent

did not delegate her authority to a single employee, but rather exposed all her

clients to risk by giving her login and password information to her entire staff,

without any monitoring system in place.         Finally, respondent did not heed

warnings of problems in her firm’s practice. Despite prior discipline for identical

conduct, respondent did not conduct any internal investigation or take any

corrective action.



      Respondent, therefore, has failed to show her misconduct would not have

resulted in this same sanction in this jurisdiction.        Additionally, a fitness

requirement is particularly important in this matter because all three courts that

disciplined respondent were concerned about her ability to practice law and

respondent has not yet filed a formal answer with the Committee on Grievances of

the United States District Court for the District of Columbia. Given respondent’s

grave misconduct, her two one-year suspensions in the United States Bankruptcy

Court for the Eastern District of Virginia and the United States District Court for

the District of Maryland, and noting also the reciprocal discipline imposed by the
                                         13

United States District Court for the District of Columbia, we now impose a

suspension of two years.



      Accordingly, it is ORDERED that respondent shall be, and hereby is,

suspended from the practice of law in the District of Columbia for two years, with

reinstatement conditioned upon a showing of fitness. This suspension will be

effective as of the date respondent files an affidavit in compliance with D.C. Bar R.

XI, § 14 (g).



                                                    So ordered.